                    Case 1:18-cr-00217-KMW Document 346 Filed 06/30~/;21~~P~ag~e~1~o~f                     =1======,i
                                    BRAFMAN            &    ASSOCIATES,                   P. PlJSDS SDNY
                                                    ATTORNEYS AT LAW                          DOCUMENT
                                            256 FIFTH AV ENUE , 2 ND FLOOR                    ELECTRONICALLY FILED
                                              NEW YO RK , N EW Y O R K 10001

                                              TELEPH O NE : 1212 ) 75 0- 7 800               DOC#:                      i
                                               FA CS IMILE : 12121 750-3 906                 DATE FILED:          C/""7° ~,,., .
                                          E - M A IL : AT T OR NE Y S @B RAF L AW. C OM

BENJAMIN BRAFMAN
                                                                                                            ANDREA L. ZELLAN
  MARK M. BAKER                                                                                                  JACOB KAPLAN
   OF COUNSEL
                                                                                                             TENY R. GERAGOS
                                                                                                                 ADMITTED IN NY & CA
MARC A . AGNIFILO
   OF COUNSEL                                                                                                    STUART GOLD
 ZACHINTRATER
   OF COUNSEL




                                                                              June 30, 2021
                                                                                                    MEMO ENDORSED
       VIA ECF
       The Honorable Kimba M. Wood
       United States District Court
       Southern District of New York
       500 Pearl St.
       New York, NY 10007-1312

                         Re: United States v. Goldstein, 18 CR 217 (KMW)

       Dear Judge Wood:

               On June 16, 2021, this Court sentenced Jeffrey Goldstein to 57 months in custody and set   ~•
       his surrender date for August 16, 2021. We now write respectfully requesting that this Court\
       recommend to the Federal Bureau of Prisons that Goldstein serve his time in the satellite camp at_jlW\W
       FCI Otisville to facilitate family visitation.

                  Thank you for your consideration.

                                                                              Respectfully submitted,

                                                                              ~'J::~
                                                                              Jacob Kaplan, Esq.

       cc:        AUSA Noah Solowiejczyk (via ECF)



                                                                                                ' ... 30 - z.t
                                                                           SO ORDERED:              N.Y., N.V.



                                                                                  KIMBA M. WOOD
                                                                                          US.D.J.
